Exhibit 10.2

 



THIRD AMENDMENT TO PACIFIC CORPORATE CENTER LEASES

 

(Buildings 1, 2 and 3)

 

This Third Amendment to Pacific Corporate Center Leases (this “Amendment”) is
executed as of December 19, 2016, between MOHR PCC, LP, a Texas limited
partnership (“Landlord”), and FORM FACTOR, INC., a Delaware corporation
(“Tenant”), for the purpose of amending the following: (a) a Pacific Corporate
Center Lease between Landlord’s predecessor-in-interest and Tenant dated May 3,
2001 (the “Original Building 1 Lease”), as amended by a First Amendment to
Building 1 Lease dated January 31, 2003 (the “Building 1 First Amendment”), and
a Second Amendment to Building 1, 2, and 3 Leases (the “Second Amendment; as so
amended, the “Building 1 Lease”); (b) a Pacific Corporate Center Lease between
Landlord’s predecessor-in-interest and Tenant dated May 3, 2001 (the “Original
Building 2 Lease”), as amended by a First Amendment to Building 2 Lease dated
January 31, 2003 (the “Building 2 First Amendment”), and the Second Amendment
(as so amended, the “Building 2 Lease”); and (c) a Pacific Corporate Center
Lease between Landlord’s predecessor-in-interest and Tenant dated May 3, 2001
(the “Original Building 3 Lease”), as amended by a First Amendment to Building 3
Lease dated January 31, 2003 (the “Building 3 First Amendment”), and the Second
Amendment (as so amended, the “Building 3 Lease”). Capitalized terms used herein
but not defined shall be given the meanings assigned to them in the Lease.

 

RECITALS:

 

Pursuant to the terms of the Lease, Tenant is currently leasing the following:
(a) pursuant to the Building 1 Lease, Building 1 of the Pacific Corporate
Center, consisting of approximately 44,748 square feet of gross leasable area,
having an address of 7005 South Front Road, Livermore, California (the “Building
1 Premises”); (b) pursuant to the Building 2 Lease, Building 2 of the Pacific
Corporate Center, consisting of approximately 36,059 square feet of gross
leasable area, having an address of 7401 Longard Road, Livermore, California
(the “Building 2 Premises”); and (c) pursuant to the Building 3 Lease, Building
3 of the Pacific Corporate Center, consisting of approximately 38,087 square
feet of gross leasable area, having an address of 501 Lawrence Drive, Livermore,
California (the “Building 3 Premises”). Tenant desires to extend the Term of the
Building 1 Lease, the Building 2 Lease, and the Building 3 Lease to expire on
December 31, 2027, and Landlord has agreed to such extension on the terms and
conditions contained herein.

 

AGREEMENTS:

 

For valuable consideration, whose receipt and sufficiency are acknowledged,
Landlord and Tenant agree as follows:

 

1.       Extension of Term. The Term for the Building 1 Lease, the Building 2
Lease, and the Building 3 Lease is hereby extended such that they expire
co-terminously at 5:00 p.m., Livermore, California time, on December 31, 2027,
on the terms and conditions of the Lease, as modified hereby. Tenant shall
continue to have rights to extend the Term in accordance with the terms of
Section A-2.1 of the Addendum to Lease attached to the Original Building 1
Lease, the Original Building 2 Lease, and the Original Building 3 Lease and
Section 5 of the Second

 

Third Amendment to Pacific Corporate Center LeasePage 1



 

Amendment which shall continue unmodified.

 

2.       Base Rent.

 

a.       Beginning January 1, 2017, the monthly Base Rent for the Building 1
Premises shall be the following amounts for the following periods of time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/17 – 12/31/17 $1.02 $45,642.96 1/1/18 – 12/31/18 $1.05 $47,012.25
1/1/19 – 12/31/19 $1.08 $48,422.62 1/1/20 – 12/31/20 $1.11 $49,875.29 1/1/21 –
12/31/21 $1.15 $51,371.55 1/1/22 – 12/31/22 $1.18 $52,912.70 1/1/23 – 12/31/23
$1.22 $54,500.08 1/1/24 – 12/31/24 $1.25 $56,135.08 1/1/25 – 12/31/25 $1.29
$57,819.14 1/1/26 – 12/31/26 $1.33 $59,553.71 1/1/27 – 12/31/27 $1.37 $61,340.32

Third Amendment to Pacific Corporate Center LeasePage 2



 

b.       Beginning January 1, 2017, the monthly Base Rent for the Building 2
Premises shall be the following amounts for the following periods of time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/17 – 12/31/17 $1.02 $36,780.18 1/1/18 – 12/31/18 $1.05 $37,883.59
1/1/19 – 12/31/19 $1.08 $39,020.09 1/1/20 – 12/31/20 $1.11 $40,190.70 1/1/21 –
12/31/21 $1.15 $41,396.42 1/1/22 – 12/31/22 $1.18 $42,638.31 1/1/23 – 12/31/23
$1.22 $43,917.46 1/1/24 – 12/31/24 $1.25 $45,234.98 1/1/25 – 12/31/25 $1.29
$46,592.03 1/1/26 – 12/31/26 $1.33 $47,989.79 1/1/27 – 12/31/27 $1.37 $49,429.49

Third Amendment to Pacific Corporate Center LeasePage 3



 

c.       Beginning January 1, 2017, the monthly Base Rent for the Building 3
Premises shall be the following amounts for the following periods of time:

 

Time Period Monthly Base Rent Rate Per Square Foot Monthly Installments of Base
Rent 1/1/17 – 12/31/17 $1.02 $38,848.74 1/1/18 – 12/31/18 $1.05 $40,014.20
1/1/19 – 12/31/19 $1.08 $41,214.63 1/1/20 – 12/31/20 $1.11 $42,451.07 1/1/21 –
12/31/21 $1.15 $43,724.60 1/1/22 – 12/31/22 $1.18 $45,036.34 1/1/23 – 12/31/23
$1.22 $46,387.43 1/1/24 – 12/31/24 $1.25 $47,779.05 1/1/25 – 12/31/25 $1.29
$49,212.42 1/1/26 – 12/31/26 $1.33 $50,688.79 1/1/27 – 12/31/27 $1.37 $52,209.46

 

3.       Condition of Premises. Tenant hereby accepts the Building 1 Premises,
the Building 2 Premises, and the Building 3 Premises in their “AS-IS” condition,
and Landlord shall have no obligation for any construction or finish-out
allowance or providing to Tenant any other tenant inducement.

 

Third Amendment to Pacific Corporate Center LeasePage 4



 

4.       Right of First Notice. Section A-32.24 of the Addendum to Lease
attached to the Original Building 1 Lease, the Original Building 2 Lease, and
the Original Building 3 Lease are deleted.

 

5.       Building Sale Notice Rights. Section A-32.25 of the Addendum to Lease
attached to the Original Building 1 Lease, the Original Building 2 Lease, and
the Original Building 3 Lease are deleted.

 

6.       Termination Option. Provided that no Event of Default shall exist under
the Building 1 Lease or the Building 2 Lease (collectively, the "Terminable
Leases") or would exist but for the pendency of any cure period provided for in
Section 25.1 of either of the Terminable Leases, either on the date Tenant
delivers its Termination Notice (as hereinafter defined) or on the Termination
Date (as hereinafter defined), Tenant shall have the right to terminate the
Terminable Leases with respect to the entire Building 1 Premises and the entire
Building 2 Premises as of (i) December 31, 2024, (ii) December 31, 2025, or
(iii) December 31, 2026 (the "Termination Date"), by giving Landlord at least
twelve (12) months' prior written notice (the "Termination Notice") accompanied
by a payment of a termination fee (the "Termination Fee") to Landlord as
follows: (1) if Tenant terminates pursuant to (i) above, $1,161,808.00; (2) if
Tenant terminates pursuant to (ii) above, $261,976.00; and (3) if Tenant
terminates pursuant to (iii) above, no Termination Fee shall be payable.
Tenant's failure to pay such Termination Fee simultaneously with Tenant's
delivery of its Termination Notice shall render void the termination of the
Terminable Leases and the Terminable Leases shall continue in full force and
effect. Tenant shall pay all Rent due to and through the Termination Date
specified and shall surrender the Building 1 Premises and the Building 2
Premises to Landlord on or before the Termination Date in the manner and in the
condition provided for in the Terminable Leases, as applicable. Tenant shall
permit Landlord or its agents, with reasonable advance notice, to enter the
Building 1 Premises and the Building 2 Premises, without charge therefore to
Landlord and without diminution of Rent, to exhibit the same to prospective
tenants during such twelve (12) month period. The Termination Fee shall not be
deemed to be Rent payable under the terms of the Terminable Leases, but rather
shall be deemed liquidated damages payable by Tenant to Landlord in
consideration of Landlord’s agreement to terminate the Terminable Leases as
herein provided.

 

7.       Letters of Credit. Paragraph 1(c) and Article 5 of each of the Building
1 Lease, the Building 2 Lease, and the Building 3 Lease are hereby deleted in
their entirety.

 

8.       Holding Over. Article 27 of each of the Building 1 Lease, the Building
2 Lease, and the Building 3 Lease is hereby amended such that (i) the Base Rent
payable to Landlord by Tenant during any holdover tenancy shall be 125% of the
Base Rent which is payable immediately preceding the date of expiration of the
applicable Lease and (ii) the second paragraph of Article 27 is deleted in its
entirety and replaced with the following.

 

“If Tenant shall holdover and fail to surrender the Premises within thirty (30)
days following the termination of this Lease without Landlord’s consent, in
addition to any other liabilities to Landlord arising therefrom, Tenant shall
and does hereby agree to indemnify and hold Landlord harmless from loss or
liability resulting from such failure including, but not limited to, claims made
by any succeeding tenant founded on such

 

Third Amendment to Pacific Corporate Center LeasePage 5



 

failure.”

 

9.       Limitation of Liability. In addition to any other limitations of
Landlord’s liability as contained in the Lease, as amended to date, the
liability of Landlord (and its partners, shareholders or members) to Tenant (or
any person or entity claiming by, through or under Tenant) for any default by
Landlord under the terms of the Lease or any matter relating to or arising out
of the occupancy or use of the respective Premises and/or other areas of the
respective Building shall be limited to Tenant’s actual direct, but not
consequential, damages therefor and shall be recoverable only from the interest
of Landlord in the respective Building, and Landlord (and its partners,
shareholders or members) shall not be personally liable for any deficiency.

 

10.       Operating and Maintenance Costs. Notwithstanding anything to the
contrary contained in the Building 1 Lease, the Building 2 Lease, and the
Building 3 Lease, as amended hereby, operating and maintenance costs shall not
include capital expenses except to the extent such items (i) are reasonably
anticipated to reduce or limit increases in operating and maintenance costs or
(ii) are required to comply with laws first enacted after the date of this
Amendment.

 

11.       Assignment & Sublease. Section 20.6 is hereby deleted in its entirety
and replaced with the following.

 

“In the event of an assignment or subletting which requires Landlord’s consent
pursuant to this Article 20, Tenant shall assign to Landlord 25% of any and all
considerations paid to Tenant directly or indirectly for the assignment by
Tenant of its leasehold interest, and 25% of any and all subrentals payable by
sublesees to Tenant which are in excess of the Rent payable by Tenant hereunder.
Tenant’s costs incurred in connection with the transfer, including brokerage
fees, construction costs, free rent and marketing costs, shall be deducted from
excess proceeds on a pro rata basis monthly over the term of the sublease.”

 

12.       Notices. All notices and other communications given pursuant to the
Lease shall be in writing and shall be (a) mailed by first class, United States
mail, postage prepaid, certified, with return receipt requested, and addressed
to the parties hereto at the address listed below, (b) hand delivered to the
intended addressee, or (c) sent by nationally recognized overnight courier.
Notice sent by certified mail, postage prepaid, shall be effective three
business days after being deposited in the United States mail; all other notices
shall be effective upon delivery to the address of the addressee (even if such
addressee refuses delivery thereof). The parties hereto may change their
addresses by giving notice thereof to the other in conformity with this
provision. Landlord and Tenant hereby agree not to conduct the transactions or
communications contemplated by the Lease, as amended hereby, by electronic
means; nor shall the use of the phrase “in writing” or the word “written” be
construed to include electronic communications. The addresses for notice set
forth below shall supersede and replace any addresses for notice set forth in
the Lease.

 

Third Amendment to Pacific Corporate Center LeasePage 6



 

Landlord: Mohr PCC, LP   14643 Dallas Parkway, Suite 1000   Dallas, Texas 75254
  Attention:  Rodrigo Godoi     with a copy to: Munsch Hardt Kopf & Harr, P.C.  
500 N. Akard Street, Suite 3800   Dallas, Texas  75201   Attention:  Ian M.
Fairchild     Tenant: FormFactor, Inc.   7005 Southfront Road   Livermore,
California 94551   Attention:  Mike McAleavey

 

13.       Brokerage. Tenant was represented in this transaction by CBRE, a
licensed real estate broker. Landlord shall be responsible for the payment for
all brokerage commissions payable to CBRE in connection with this Amendment and
that certain Second Amendment to Pacific Corporate Center Lease between Landlord
and Tenant of even date herewith, not to exceed $200,000 in the aggregate.
 Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any broker or agent claiming the same by, through, or under the
indemnifying party other than CBRE.

 

14.       Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Term (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated Nationals and
Blocked Persons List) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

 

15.       No Invasive Testing. Tenant shall not undertake, nor shall Tenant
permit its agents, contractors, or employees to undertake, any invasive
investigation, drilling or sampling of the soil or groundwater at the Center
without the prior written consent of Landlord, which consent shall be in
Landlord's sole discretion.

 

16.       Ratification. Tenant hereby ratifies and confirms its obligations
under the Lease, and represents and warrants to Landlord that it has no defenses
thereto. Additionally, Tenant further confirms and ratifies that, as of the date
hereof, (a) the Lease is and remains in good standing and in full force and
effect, (b) Tenant has no claims, counterclaims, set-offs or defenses against
Landlord arising out of the Lease or in any way relating thereto or arising out
of any other transaction between Landlord and Tenant, and (c) except as
expressly provided for in this Amendment, all tenant finish-work allowances
provided to Tenant under the Lease or otherwise, if any, have been paid in full
by Landlord to Tenant, and Landlord has no further obligations with respect
thereto.

 

Third Amendment to Pacific Corporate Center LeasePage 7



 

17.       Binding Effect; Governing Law. Except as modified hereby, the Lease
shall remain in full effect and this Amendment shall be binding upon Landlord
and Tenant and their respective successors and assigns. If any inconsistency
exists or arises between the terms of the Lease and the terms of this Amendment,
the terms of this Amendment shall prevail. This Amendment shall be governed by
the laws of the State of California.

 

18.       Condition Precedent. It shall be a condition precedent to the
effectiveness of this Amendment that Landlord purchase the Center on or before
December 31, 2016. If Landlord fails to obtain fee simple title to the Center by
such date, this Amendment shall terminate and be of no further force and effect.

 

19.       Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Third Amendment to Pacific Corporate Center LeasePage 8



 

Executed as of the date first written above.

 



LANDLORD: MOHR PCC, LP,     a Texas limited partnership               By: Mohr
PCC GP, LLC,       a Delaware limited liability company,       its general
partner                           By: /s/ Robert A. Mohr       Name: Robert A.
Mohr       Title: Manager             TENANT: FORMFACTOR, INC.,     a Delaware
corporation                         By: /s/ Michael M. Ludwig     Name: Michael
M. Ludwig     Title: CFO  

 

 

 



Third Amendment to Pacific Corporate Center LeasePage 9



